Citation Nr: 1451244	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2014, the Veteran testified at a Board hearing via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The Veteran initially submitted a claim of service connection for major depressive disorder.  However, the evidence of record also indicates diagnoses of other psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to determine the nature and etiology of any psychiatric disorder in April 2010.  The examiner diagnosed the Veteran with dysthymia and mixed personality disorder.  The examiner ruled out a diagnosis of PTSD.  With regard to the Veteran's diagnoses, the examiner stated ". . . his depressive/suicidal thoughts are less likely as not (less than 50/50) caused by his military service in Viet Nam but rather are directly the result of Axis 2 characteristics and binge alcohol abuse which extends back to pre military life as does his conduct/personality disorder characteristics."  The examiner went on to state "HOWEVER, had the veteran not been exposed to some trauma in [Vietnam], which included witnessing the violent death of a close friend, his current functioning would probably [have] been somewhat better. . . ." (emphasis in original). 

Regarding service connection for an acquired psychiatric disorder, the Board finds the April 2010 VA examination inadequate.  Despite the examiner's opinion that an acquired psychiatric disorder is not related to service, it is unclear whether that is actually the case given that the examiner stated that the Veteran would function better had he not experienced traumatic events in service.  

Additionally, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been in sound condition upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition." Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096). The examiner stated that the Veteran's "conduct/personality disorder characteristics" preexisted his military service.  A review of the Veteran's service treatment records at entrance do not reveal any preexisting psychiatric disorders.  The examiner, while asserting that the Veteran's psychiatric disorders preexisted service, did not rebut the presumption of soundness by pointing to clear and unmistakable evidence that a psychiatric disorder preexisted service.  Clarification as to whether clear and unmistakable evidence shows that a psychiatric disorder preexisted service.

With regard to service connection for PTSD, the examiner declined to diagnose the Veteran with PTSD.  However, multiple VA treatment records dated after the April 2010 VA examination note diagnoses of PTSD. See, e.g., June 2010 VA Treatment Record (diagnosing PTSD).  It is not readily apparent whether the Veteran's symptoms have progressed to support a diagnosis of PTSD since the April 2010 VA examination.  On remand, a full explanation of whether or not the Veteran suffers from PTSD should be elicited.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination. The claims folder, including a copy of this remand, should be reviewed by the examiner, and the examination report should reflect that review. All appropriate tests should be conducted. The examiner must offer opinions to the following:

a. Does the Veteran currently suffer from any (diagnosable) psychiatric disorders? If so, state the diagnoses.
   
If a diagnosis of PTSD is not appropriate, the examiner must explain why such a diagnosis is not appropriate.

b. Did any diagnosed psychiatric disorder clearly and unmistakably preexist the Veteran's period of active service?

c. If so, was it aggravated (made permanently worse beyond its natural progression) by active service?

d. If a psychiatric disorder is not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that the any current psychiatric disorder is etiologically related to the Veteran's period of active service?

A complete rationale for any opinion expressed must be provided. 

If PTSD is diagnosed, the examiner should determine whether it is related to the Veteran's fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD. For purposes of this paragraph, fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

2. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



